         Case 1:19-cr-00789-PGG Document 296
                                         295 Filed 09/24/20
                                                   09/23/20 Page 1 of 1




                                       LAW OFFICES OF
                                    NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                         26 COURT STREET
MEMBER: NY & MA BAR                                                          SUITE 413
                                                                      BROOKLYN, NY 11242-1134

                                                                      Tel: 718-797-3055
                                                                      Fax: 718-504-3900
                                                                      E-mail: natali_todd@yahoo.com
                                                                      www.natalitoddlawyer.com
September 23, 2020


By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                     September 24, 2020
Re:    U.S. v. Angela Myers, 19 Cr. 789 (PGG)

Dear Judge Gardephe:

       With the consent of Pretrial Services Officer Lea Harmon, I write to respectfully request a
modification of the terms and conditions of Ms. Myers’ bail to permit her to travel to Pennsylvania
on October 4, 2020 and returning on October 5, 2020. Ms. Myers is mindful of COVID-19 and will
adhere to all safety precautions. Government counsel and U.S. Pretrial Officer Lea Harmon were
provided the particulars and address where Ms. Myers will stay during her trip and government
counsel defers to the Pretrial Service officer, Ms. Harmon, who consents to this request.

       Thank you for your consideration to this request.

                                                     Respectfully,

                                                     /s/ N. Todd
                                                     Natali Todd, Esq.
                                                     Attorney for Angela Myers
